Name: 81/973/EEC: Commission Decision of 9 November 1981 authorizing Italy temporarily to take additional measures to protect itself against the introduction of Erwinia amylovora (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-10

 Avis juridique important|31981D097381/973/EEC: Commission Decision of 9 November 1981 authorizing Italy temporarily to take additional measures to protect itself against the introduction of Erwinia amylovora (Only the Italian text is authentic) Official Journal L 355 , 10/12/1981 P. 0058****( 1 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 . ( 2 ) OJ NO L 14 , 16 . 1 . 1981 , P . 23 . COMMISSION DECISION OF 9 NOVEMBER 1981 AUTHORIZING ITALY TEMPORARILY TO TAKE ADDITIONAL MEASURES TO PROTECT ITSELF AGAINST THE INTRODUCTION OF ERWINIA AMYLOVORA ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/973/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF ORGANISMS HARMFUL TO PLANTS OR PLANT PRODUCTS ( 1 ), AS LAST AMENDED BY DIRECTIVE 81/7/EEC ( 2 ), AND IN PARTICULAR ARTICLE 15 ( 2 ) THEREOF , HAVING REGARD TO THE COMMUNICATION FROM ITALY OF 11 SEPTEMBER 1981 , WHEREAS , PURSUANT TO DIRECTIVE 77/93/EEC , PLANTS OR PLANT PRODUCTS MAY BE INTRODUCED INTO A MEMBER STATE ONLY IF THEY ARE FREE FROM ERWINIA AMYLOVORA ; WHEREAS FOR CERTAIN PLANTS THE CONSIGNOR MEMBER STATES MUST TAKE CERTAIN MEASURES TO ENSURE THAT THESE ARE NOT CONTAMINATED BY THAT HARMFUL ORGANISM ; WHEREAS , NEVERTHELESS , WHEN A MEMBER STATE CONSIDERS THAT THERE IS AN IMMINENT DANGER OF THE INTRODUCTION OR SPREAD IN ITS TERRITORY OF HARMFUL ORGANISMS , IT MAY TEMPORARILY TAKE ANY ADDITIONAL MEASURES NECESSARY TO PROTECT ITSELF AGAINST THAT DANGER ; WHEREAS ITALY HAS NOTIFIED A DECRETO DEL MINISTERO DELL ' AGRICOLTURA E DELLE FORESTE , ADOPTED ON 3 SEPTEMBER 1981 , BANNING THE INTRODUCTION INTO ITALY OF PLANTS OF THE GENERA COTONEASTER , CRATEAGUS , CYDONIA , MALUS , PYRACANTHA , PYRUS , SORBUS AND STRANSVAESIA , ORIGINATING IN THE NETHERLANDS , WITH THE EXCEPTION OF FRUIT AND SEEDS , WITH EFFECT FROM 1 OCTOBER 1981 ; WHEREAS ITALY HAS JUSTIFIED THIS MEASURE BY THE FACT THAT THE PRESENCE OF ERWINIA AMYLOVORA WAS DETECTED ON A SAMPLE OF 100 BUDS TAKEN AS AN OFFICIAL SAMPLE ON 13 NOVEMBER 1980 FROM A CONSIGNMENT OF ' JONAGOLD M.IX ' APPLE-TREE SEEDLINGS IMPORTED FROM THE NETHERLANDS ; WHEREAS THERE IS NO ELEMENT OF DOUBT WITH REGARD TO THE ABOVEMENTIONED DETECTION OF ERWINIA AMYLOVORA ; WHEREAS 37 OTHER SAMPLES TAKEN AT THE SAME TIME FROM THE MATERIAL IMPORTED FROM THE NETHERLANDS AND ALL THE SAMPLES TAKEN FROM THE MATERIAL IMPORTED FROM OTHER MEMBER STATES PROVED TO BE FREE FROM THE BACTERIUM IN QUESTION ; WHEREAS TESTS MADE ON PLANTS GROWN FROM THE MATERIAL FROM WHICH THE SAMPLE IN QUESTION WAS TAKEN DID NOT SHOW SIGNS OF CONTAMINATION BY THAT BACTERIUM ; WHEREAS IT HAS BEEN IMPOSSIBLE TO ESTABLISH , DURING THE PERIOD SINCE THE COMMUNICATION FROM ITALY , EITHER THE CAUSES OF THE PRESENCE OF ERWINIA AMYLOVORA OR THE EXACT EXTENT OF THE DANGER RESULTING FROM THAT CASE ; WHEREAS , PENDING THE RESULTS OF CURRENT INVESTIGATIONS AND WITHOUT PREJUDICE TO THE INFORMATION TO BE COLLECTED WITH A VIEW TO REVISING THE COMMUNITY PROVISIONS ON ERWINIA AMYLOVORA , TEMPORARY MEASURES SHOULD BE TAKEN WHICH TAKE INTO ACCOUNT BOTH THE LEGITIMATE INTEREST OF ITALY TO BE PROTECTED AGAINST THE INTRODUCTION OF THE BACTERIUM IN QUESTION AND ALSO THE PRINCIPLE OF FREE MARKETING ; WHEREAS THE DETECTION OF ERWINIA AMYLOVORA IN THE SAMPLE IN QUESTION TENDS TO SHOW THAT THE SAFEGUARDS PROVIDED BY COMMUNITY PROVISIONS DID NOT IN THIS CASE HAVE THE DESIRED EFFECT ; WHEREAS THIS SITUATION MIGHT RECUR WITH RESULTS WHICH COULD NO LONGER BE CONTROLLED ; WHEREAS THE HARMFUL ORGANISM IN QUESTION CANNOT BE DETECTED ON THE PRODUCTS BY VISUAL EXAMINATION ; WHEREAS IN THESE CIRCUMSTANCES THE ESTABLISHED PRESENCE OF ERWINIA AMYLOVORA MAY ON THE WHOLE BE CONSIDERED AS A CASE OF IMMINENT DANGER ; WHEREAS IT IS THEREFORE JUSTIFIABLE FOR ITALY TO DEMAND , AT THIS STAGE , ADDITIONAL SAFEGUARDS TO THOSE PROVIDED BY COMMUNITY PROVISIONS ; WHEREAS NEVERTHELESS AN ABSOLUTE BAN ON THE INTRODUCTION OF SPECIFIC MATERIAL SEEMS EXCESSIVE PROVIDED THAT THE CONSIGNOR MEMBER STATE IS ABLE TO PROVIDE THE ADDITIONAL SAFEGUARDS REQUIRED ; WHEREAS ITALY SHOULD THEREFORE BE AUTHORIZED FOR A SPECIFIC PERIOD TO REQUIRE OF THE NETHERLANDS CERTAIN APPROPRIATE TECHNICAL SAFEGUARDS NOT PROVIDED FOR IN CURRENT COMMUNITY PROVISIONS , AND , SINCE THE BACTERIUM IN QUESTION IS NOT PRESENT IN ITALY , AT THE SAME TIME TO LAY DOWN SUITABLE MONITORING MEASURES TO COVER ITALIAN TERRITORY , ALTHOUGH THE TOTAL BAN ON IMPORTS SHOULD BE WITHDRAWN ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON PLANT HEALTH , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . ITALY IS HEREBY AUTHORIZED , FOR A PERIOD EXPIRING ON 15 APRIL 1982 , TO REQUIRE THAT PLANTS OF THE GENERA COTONEASTER , CRATEAGUS , CYDONIA , MALUS , PYRACANTHA , PYRUS , SORBUS AND STRANSVAESIA ORIGINATING IN THE NETHERLANDS , WITH THE EXCEPTION OF FRUIT AND SEEDS , MEET THE FOLLOWING CONDITIONS , IN ADDITION TO THOSE ALREADY LAID DOWN IN DIRECTIVE 77/93/EEC , IF THEY ARE TO BE INTRODUCED INTO ITALY : ( A ) THE PLANTS SHALL ORIGINATE FROM NURSERIES APPROVED AS COMPLYING WITH COMMUNITY REQUIREMENTS BY THE OFFICIAL NETHERLANDS PLANT HEALTH DEPARTMENT . A LIST OF SUCH NURSERIES SHALL BE COMMUNICATED TO THE ITALIAN AUTHORITIES . ( B ) BEFORE DISPATCH OF THE PLANTS , SAMPLES SHALL BE TAKEN OFFICIALLY FROM EACH CONSIGNMENT INTENDED FOR ITALY DURING THE PERIOD OF THE AUTHORIZATION . EACH SAMPLE SHALL COMPRISE 200 BUDS , AT A RATE OF TWO PER PLANT . A SAMPLE SHALL BE TAKEN OFFICIALLY FROM EACH CONSIGNMENT INTENDED FOR ITALY IN THE NURSERIES FROM PLANTS WHICH ARE TO MAKE UP THE CONSIGNMENT . ( C ) THE PLANTS FROM WHICH BUDS HAVE BEEN TAKEN SHALL BE MARKED WITH RED PAINT AND INCLUDED IN THE CONSIGNMENTS INTENDED FOR ITALY . ( D ) THE SAMPLES TAKEN SHALL BE TESTED BY ONE OR MORE OFFICIAL LABORATORIES DESIGNATED BY THE OFFICIAL NETHERLANDS PLANT HEALTH DEPARTMENT FOR THE PRESENCE OF ERWINIA AMYLOVORA . THESE TESTS SHALL BE MADE ACCORDING TO APPROPRIATE METHODS , INCLUDING : - A SEROLOGICAL TEST ( AGGLUTINATION OR IMMUNO- FLUORESCENCE ), - IF POSITIVE RESULTS ARE OBTAINED , ISOLATION OF PURE CULTURES IN A NUTRIENT MEDIUM AND IDENTIFICATION BY MORPHOLOGY OF COLONIES , - IN CASE OF DOUBT , A PATHOGENICITY TEST ON TOBACCO OR OTHER SUITABLE INDICATORS . ( E ) THE PLANT HEALTH CERTIFICATE REQUIRED SHALL INDICATE WHICH NURSERY OR NURSERIES SUPPLIED THE MATERIAL MAKING UP EACH CONSIGNMENT , THE DATE OF TAKING THE SAMPLE PURSUANT TO PARAGRAPH ( B ) AND THE DATE THE RESULTS WERE DETERMINED PURSUANT TO PARAGRAPH ( A ). IT SHALL ONLY BE DRAWN UP AFTER CONFIRMATION THAT THE PRESENCE OF ERWINIA AMYLOVORA HAS NOT BEEN DETECTED IN THE COURSE OF THE TESTS REFERRED TO IN PARAGRAPH ( D ). ( F ) PLANTS IMPORTED PURSUANT TO THIS DECISION SHALL BE MONITORED AND CHECKED FOR TWO YEARS BY THE OFFICIAL ITALIAN PLANT HEALTH DEPARTMENT . THE RESULTS OF SUCH MONITORING AND CHECKS SHALL BE COMMUNICATED TO THE COMMISSION . 2 . ITALY SHALL REPEAL THE PROVISIONS ADOPTED IN THE DECRETO DEL MINISTERO DELL ' AGRICOLTURA E DELLE FORESTE OF 3 SEPTEMBER 1981 , WITH EFFECT FROM THE 20TH DAY FOLLOWING NOTIFICATION OF THIS DECISION . ARTICLE 2 BEFORE EXPIRY OF THE PERIOD LAID DOWN IN ARTICLE 1 ( 1 ), A DECISION SHALL BE TAKEN , IN THE LIGHT OF THE INVESTIGATIONS AND INFORMATION REFERRED TO IN THE SEVENTH RECITAL OF THIS DECISION AND THE EXPERIENCE GAINED BY APPLICATION OF THIS DECISION , AS TO WHETHER THE TERM OF VALIDITY OF THIS DECISION SHOULD BE EXTENDED OR IN ANY OTHER WAY AMENDED . ARTICLE 3 THE ITALIAN REPUBLIC SHALL NOTIFY THE OTHER MEMBER STATES AND THE COMMISSION OF THE MEASURES WHICH IT HAS TAKEN TO COMPLY WITH THIS DECISION . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 9 NOVEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION